EXHIBIT 10.2
PLATINUM UNDERWRITERS HOLDINGS, LTD.
The Belvedere Building
69 Pitts Bay Road
Pembroke HM08 Bermuda
April 29, 2010
Mr. James A. Krantz
3A Fairylands Road
Pembroke HM06 Bermuda
Dear Jim:
          This letter agreement (“Letter Agreement”) will confirm the agreements
reached between Platinum Underwriters Holdings, Ltd. (the “Company”) and you
regarding your retirement from and the termination of your employment with the
Company, and your entering into a consulting agreement dated the date hereof
(the “Consulting Agreement”) with the Company’s wholly owned subsidiary Platinum
Administrative Services, Inc. (“PASI”), in the form attached as Exhibit A
hereto. The Company and you agree as follows:
          1. Retirement and Termination of Employment Relationship.
          You will retire, and your employment with the Company will terminate,
effective August 10, 2010 (the “Retirement Date”), and you will resign as Chief
Financial Officer on May 31, 2010, as Executive Vice President on August 10,
2010 and from all other positions with the Company and any affiliate of the
Company as of the date requested by the Company but no later than the Retirement
Date.
          2. Transition Period.
               (a) Transition Period. This Letter Agreement will govern and
apply during the period from the date hereof through the Retirement Date (the
“Transition Period”) and subsequent periods as provided herein, and supersedes
the Employment Agreement dated June 1, 2007 between you and the Company (the
“Employment Agreement”), which is hereby terminated with no further force and
effect. Without limiting the generality of the foregoing, (i) your retirement
and the termination of your employment pursuant hereto on the Retirement Date
will in no event be treated as a termination without “Cause,” termination for
“Cause” or a resignation for “Good Reason” under the Employment Agreement, this
Letter Agreement, any Company plan or any award agreement to which you are a
party, and (ii) after the date hereof, you will have no right under the
Employment Agreement, this Letter Agreement, any Company plan or any award
agreement to which you are a party to resign for “Good Reason” as defined
therein.

 



--------------------------------------------------------------------------------



 



               (b) Assistance. During the Transition Period, you will continue
to perform your duties and responsibilities as Chief Financial Officer until
May 31, 2010 and as Executive Vice President until the Retirement Date, and you
will assist in the transition of your duties and responsibilities to the new
Executive Vice President and Chief Financial Officer.
               (c) Salary. During the Transition Period, the Company will
continue to pay you a base salary at the annual rate of $425,000 (the “Base
Salary”), payable in accordance with the Company’s payroll practices in effect
from time to time.
               (d) Housing and Car Allowance. The Company will continue to pay
you a housing allowance of $24,000 per month and a car allowance of $700 per
month from the date hereof through July 31, 2010.
               (e) Employee Benefits and Perquisites. During the Transition
Period, you and your eligible dependents will continue to be eligible to
participate in the employee benefit plans, arrangements and perquisites that are
generally available to senior executives of the Company, subject to the terms
and conditions of such plans, arrangements and perquisites. The Company’s Board
of Directors reserves the right to amend or terminate any employee benefit plan,
arrangement or perquisite at any time and to adopt any new plan, arrangement or
perquisite.
               (f) Business Expenses. During the Transition Period, the Company
will continue to reimburse you for all reasonable expenses and disbursements in
carrying out your duties and responsibilities under this Letter Agreement in
accordance with the Company’s policy for senior executives as in effect from
time to time.
               (g) Termination Without Cause During the Transition Period. If
during the Transition Period your employment is terminated by the Company
without “Cause” (as defined below), the Consulting Agreement will terminate and
be of no force and effect, and you will be entitled to receive a lump sum cash
payment equal to the sum of (i) one year’s Base Salary and Target Bonus, and
(ii) any earned but unpaid Base Salary or other amounts (including reimbursable
expenses and any vested amounts or benefits under the Company’s otherwise
applicable employee benefit plans or programs) accrued and owing through the
date of termination, subject to Sections 5 and 9 hereof.
               (h) Other Termination During the Transition Period. If during the
Transition Period your employment is terminated for any reason other than a
termination by the Company without “Cause,” the Consulting Agreement will
terminate and be of no force and effect and you will not be entitled to any
payments under this Section 2 other than any earned but unpaid Base Salary or
other amounts (including reimbursable expenses and any vested amounts or
benefits under the Company’s otherwise applicable employee benefit plans or
programs) accrued and owing through the date of termination.
               (i) Definition of Cause. For purposes of this Letter Agreement,
“Cause” means (i) your willful and continued failure to substantially perform
your duties and responsibilities hereunder; (ii) your conviction of, or plea of
guilty or nolo contendere to, a felony or other crime involving moral turpitude,
(iii) your engagement in any malfeasance or

-2-



--------------------------------------------------------------------------------



 



fraud or dishonesty of a substantial nature in connection with your position
with the Company or its subsidiaries, or other willful act that materially
damages the reputation of the Company or its subsidiaries, or (iv) your breach
of any of the provisions of Section 8 hereof in any material respect during the
Transition Period.
          3. Separation Payments and Benefits.
               (a) Severance. You will not be entitled to any severance under
the Employment Agreement or under any other agreement or plan of the Company
upon your retirement and the termination of your employment on the Retirement
Date.
               (b) Prorated Bonus. Provided that you continue to be employed
through the Retirement Date and you have executed on August 1, 2010 and have not
thereafter revoked the Release, as defined below, you will be paid your 2010
target bonus prorated through the Retirement Date, which amounts to $258,493, on
August 10, 2010, subject to Section 9 hereof. No other bonuses or incentive
compensation awards will be granted to you by the Company or any of its
subsidiaries after the date hereof.
               (c) Relocation. The Company will reimburse you for documented
expenses of relocating to California up to $50,000 provided that (i) you
continue to be employed through the Retirement Date, or (ii) your employment is
terminated by the Company without Cause during the Transition Period.
               (d) Other Payments and Benefits. You will be paid any unpaid Base
Salary and any unreimbursed expenses as of the Retirement Date under the
Company’s expense reimbursement policy, payable within thirty (30) days after
the Retirement Date. In addition, you will be entitled to receive from the
Company a lump-sum cash payment in respect of your accrued and unused vacation
time as of the Retirement Date, payable within thirty (30) days after the
Retirement Date. As of the date hereof, you have eighteen (18) days of accrued
and unused vacation time. Except as specifically provided herein, this Letter
Agreement shall have no effect on your rights after the date hereof to payments
or other benefits due to you pursuant to the terms of any employee benefit plan,
program or arrangement of the Company.
          4. Outstanding Equity Awards.
               (a) EIP Awards. You are a party to EIP Share Unit Award
Agreements with the Company dated as of February 21, 2008, February 23, 2009 and
February 22, 2010. Pursuant to Section 4(b)(iii) thereof, and provided that you
continue to be employed through the Retirement Date, you will receive a prorated
payment of each such award, based upon the period of your service with the
Company and the performance levels achieved by the Company for the performance
cycle applicable to such award as of the end of the fiscal quarter following the
Retirement Date, as determined in good faith by the Company’s Compensation
Committee. Such amounts will be paid after February 10, 2011 and on or prior to
February 28, 2011, subject to Sections 5 and 9 hereof. In the event that you are
not employed by the Company through the Retirement Date, your rights under the
EIP Share Unit Award Agreements shall be determined in accordance with the terms
of such EIP Share Unit Award Agreements.

-3-



--------------------------------------------------------------------------------



 



               (b) Time-Based Share Unit Awards. You are a party to Time-Based
Share Unit Award Agreements with the Company dated as of August 1, 2006, May 30,
2007 and February 21, 2008. Any portion of any such award that is not vested on
the Retirement Date will be forfeited in accordance with the terms thereof.
               (c) Share Options. You are a party to Nonqualified Share Option
Agreements with the Company executed as of March 3, 2003, February 24, 2005,
August 1, 2006, May 30, 2007 and February 21, 2008. Any options granted pursuant
thereto that are not vested on the Retirement Date will be forfeited in
accordance with the terms thereof. In addition, any unexercised options granted
pursuant thereto that have become vested prior to the Retirement Date will
remain exercisable until the expiration of forty-five (45) days following the
Retirement Date, and if not so exercised such vested options will terminate.
               (d) Restricted Shares. You are a party to a Restricted Share
Award Agreement dated as of July 24, 2008. Any restricted shares granted
pursuant thereto that are not vested on the Retirement Date will be forfeited in
accordance with the terms thereof.
               (e) Other Equity Awards. No new equity awards will be granted to
you by the Company or any of its subsidiaries after the date hereof.
          5. Waiver, Release and Agreement.
          The receipt of the payments and benefits provided to you under this
Letter Agreement will be conditioned upon the execution and non-revocation by
you thereafter of the Full and Complete Waiver, Release and Agreement in the
form attached as Exhibit B hereto (the “Release”). If the Release is not
executed, valid and irrevocable prior to August 10, 2010, then any unpaid
amounts due under Sections 2(g), 3 or 4(a) hereof shall be forfeited, provided
that all other terms and conditions of this Letter Agreement will remain in full
force and effect.
          6. Consulting Agreement.
          Simultaneously with the execution and delivery of this Letter
Agreement, the Consulting Agreement is being executed and delivered by the
parties thereto.
          7. Miscellaneous Provisions.
               (a) Withholding of Taxes. All payments or benefits required to be
provided by the Company to you under this Letter Agreement shall be subject to
the withholding of such amounts relating to taxes and other payroll deductions
as the Company may reasonably determine it should withhold pursuant to any
applicable law, regulation or Company policy.
               (b) Entire Agreement. This Letter Agreement, the Release, the
Consulting Agreement and the Employment Agreement as modified hereby constitute
the entire agreement among the Company, PASI and you with respect to the subject
matter hereof and, except as specifically provided herein or therein, supersede
any and all prior agreements and understandings among you, the Company, PASI or
any of their subsidiaries or affiliates with respect to the subject matter
hereof, whether written or oral. Any amendment or termination of this Letter
Agreement must be in writing and signed by you and the Company.

-4-



--------------------------------------------------------------------------------



 



               (c) Counterparts. This Letter Agreement may be executed in any
number of counterparts which together shall constitute but one agreement.
               (d) Assignment. This Letter Agreement shall be binding on and
inure to the benefit of the Company’s successors and permitted assigns and, in
your case, your estate, heirs and legal representatives. Other than as provided
herein, the rights and obligations described in this Letter Agreement may not be
assigned by you without the prior written consent of the Company, and may not be
assigned by the Company without your prior written consent.
               (e) Dispute Resolution. All disputes arising under or related to
this Letter Agreement shall be settled by arbitration under the Commercial
Arbitration Rules of the American Arbitration Association then in effect as the
sole and exclusive remedy of either party. Such arbitration shall be held in New
York City. Any judgment on the award rendered by such arbitration may be entered
in any court having jurisdiction over such matters. Each party’s costs and
expenses of such arbitration, including reasonable attorney fees and expenses,
shall be borne by such party.
               (f) Notices. All notices under this Letter Agreement shall be in
writing and shall be deemed effective (i) when delivered in person, (ii) five
(5) days after deposit thereof in the mail, postage prepaid, for delivery as
registered or certified mail, addressed to the respective party at the address
set forth below or to such other address as may hereafter be designated by like
notice, or (iii) upon confirmed receipt of a facsimile or an electronic
transmission. Unless otherwise notified as set forth above, notice shall be sent
to each party as follows:
          You, to:
The address maintained in the Company’s records
          The Company, to:
Platinum Underwriters Holdings, Ltd.
The Belvedere Building
69 Pitts Bay Road
Pembroke HM 08, Bermuda
Attention: Michael E. Lombardozzi
                   Executive Vice President, General Counsel
                   and Chief Administrative Officer
Facsimile: 441-295-4605
Email: mlombardozzi@platinumre.com

-5-



--------------------------------------------------------------------------------



 



          With a copy to:
Dewey & LeBoeuf LLP
1301 Avenue of the Americas
New York, New York 10019-6092
Attention: Linda E. Ransom
Facsimile: 212-259-6333
Email: lransom@dl.com
               (g) Governing Law. This Letter Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of New York
without reference to rules relating to conflict of laws.
               (h) Headings. The headings in this Letter Agreement are intended
solely for convenience of reference and shall be given no effect in the
construction or interpretation of this Letter Agreement.
               (i) Severability. If any provision of this Letter Agreement is
determined by a court of competent jurisdiction to be not enforceable in the
manner set forth in this Letter Agreement, you and the Company agree that it is
the intention of the parties hereto that such provision should be enforceable to
the maximum extent possible under applicable law. If any provision of this
Letter Agreement is held to be invalid or unenforceable, such invalidity or
unenforceability shall not affect the validity or enforceability of any other
provision of this Letter Agreement (or any portion thereof).
               (j) Acknowledgement. You acknowledge that the Company has advised
you to seek and have the services and advice of legal counsel in reviewing and
understanding this Letter Agreement and the Release prior to executing same, and
that you have had the opportunity to obtain such services and advice in
reviewing and understanding this Letter Agreement and the Release prior to such
execution. You further acknowledge that the Release contained herein is intended
to be legally binding and to cancel any and all of your rights against the
Company, and that you fully understand this Letter Agreement and the Release and
the legal effect thereof.
               (k) Bermuda Department of Immigration. The Company is required to
notify the Bermuda Department of Immigration of the change in your employment
status on May 31, 2010 and on the Retirement Date. You are required to return
your Bermuda work permit to the Company on the Retirement Date and, following
the Retirement Date, your work permit becomes invalid immediately. In accordance
with the regulations of the Bermuda Department of Immigration, you will have two
weeks following the Retirement Date to leave Bermuda.
          8. Restrictive Covenants.
               (a) Nondisclosure of Confidential Information. You acknowledge
that during the course of your performance of services as an employee of the
Company and as a consultant to PASI you have had and will have access to and
knowledge of certain information

-6-



--------------------------------------------------------------------------------



 



that the Company considers confidential, and the release of such information to
unauthorized persons would be detrimental to the Company. As a consequence, you
hereby agree and acknowledge that you owe a duty to the Company not to disclose
or use, and agree that during and after your performance of services for the
Company and PASI you will not disclose or use, any Confidential Information (as
hereinafter defined), except (i) as may be necessary or appropriate to perform
services for the Company or PASI, provided your are acting in good faith and in
their best interests, or (ii) with the prior written consent of the Company or
PASI. You will return to the Company all Confidential Information in your
possession or under your control whenever the Company shall so request, and in
any event will promptly return all such Confidential Information if this Letter
Agreement or the Consulting Agreement is terminated, and will not retain any
copies thereof. For purposes hereof, the term “Confidential Information” shall
mean any information used by or belonging or relating to the Company that is not
known generally to the industry in which the Company is or may be engaged and
which the Company maintains on a confidential basis, including, without
limitation, any and all trade secrets and proprietary information, information
relating to the Company’s business and services, customer lists and records,
business processes, procedures or standards, know-how, manuals, business
strategies, records, financial information, in each case whether or not reduced
to writing or stored electronically, as well as any information that the Company
advises you should be treated as confidential information, but shall not include
(i) information which is independently obtained from a third party whose
disclosure violates no duty of confidentiality to the Company, or
(ii) information that is required to be disclosed by law, regulation or order of
any court or regulatory commission, department or agency, provided that you give
prompt notice of such requirement to the Company to enable the Company to seek
an appropriate protective order or confidential treatment.
               (b) Non-Competition. During the period from the date hereof and
continuing through February 28, 2011, you shall not, without the prior written
consent of the Company, directly or indirectly, engage in, hold an interest in,
own, manage, operate, control, direct, be connected with as a stockholder (other
than as a holder of less than two percent (2%) of a publicly traded security),
joint venturer, partner, consultant or employee, or otherwise engage or
participate in or be connected in any manner with, (i) any reinsurance business,
or (ii) any business directly engaged in the sale of derivatives used primarily
as an alternative to reinsurance.
               (c) Non-Solicitation and Non-Hire. During the period from the
date hereof and continuing through November 10, 2011, you shall not, without the
prior written consent of the Company, directly or indirectly, solicit, hire or
cause to be solicited or hired by an enterprise with which you may ultimately
become associated, any employee of the Company or any of its subsidiaries or
affiliates whose annual compensation exceeds $100,000.
               (d) Enforcement. You acknowledge and agree that the provisions of
this Section 8 are reasonable and necessary for the successful operation of the
Company. You further acknowledge that if you breach any provision of this
Section 8, the Company may suffer irreparable injury. It is therefore agreed
that the Company shall have the right to enjoin any such breach, without posting
any bond, if ordered by a court of competent jurisdiction. The existence of this
right to injunctive and other equitable relief shall not limit any other rights
or remedies that the Company may have at law or in equity including, without
limitation, the right to

-7-



--------------------------------------------------------------------------------



 



monetary and compensatory damages. If any provision of this Section 8 is
determined by a court of competent jurisdiction to be unenforceable in the
manner set forth herein, you and the Company agree that it is the intention of
the parties that such provision should be enforceable to the maximum extent
possible under applicable law. If any provisions of this Section 8 are held to
be invalid or unenforceable, such invalidity or unenforceability shall not
affect the validity or enforceability of any other provision of this Section 8
(or any portion thereof). For purposes of the restrictions of this Section 8,
references to the “Company” shall include its affiliates. The provisions of this
Section 8 shall be applicable and shall survive for the time periods specified
herein without regard to the termination of this Letter Agreement.
          9. Section 409A.
     (a) Subject to Section 5 hereof, any payments under Sections 2(g), 3 and
4(a) hereof that are considered Deferred Compensation (within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”)),
other than any payment governed by a separate award agreement, shall be made on
the date that is sixty (60) days immediately following the date that you
experience a Separation from Service from the Company. Notwithstanding the
foregoing, if you are a Specified Employee (as defined under Section 409A of the
Code) at the time of such Separation from Service, any payments under this
Letter Agreement that are considered Deferred Compensation that would be made
within the six-month period immediately following the Separation from Service
shall instead be made on the first business day following the date that is six
months following such Separation from Service (or upon your death, if earlier).
     (b) All reimbursements and in-kind benefits provided under this Letter
Agreement shall be made or provided in accordance with the requirements of
Section 409A of the Code, including, where applicable, the requirement that
(i) any reimbursement shall be for expenses incurred during your lifetime (or
during a shorter period of time specified in this Letter Agreement), (ii) the
amount of expenses eligible for reimbursement, or in-kind benefits provided,
during a calendar year may not affect the expenses eligible for reimbursement,
or in-kind benefits to be provided, in any other calendar year, (iii) the
reimbursement of an eligible expense shall be made on or before the last day of
the calendar year following the year in which the expense is incurred (or such
earlier date if specified in this Letter Agreement), and (iv) the right to
reimbursement or in-kind benefits is not subject to liquidation or exchange for
another benefit.
     (c) To the extent applicable, it is intended that this Letter Agreement
shall comply with the provisions of Section 409A of the Code. This Letter
Agreement shall be construed and applied in a manner consistent with this
intent.

-8-



--------------------------------------------------------------------------------



 



          If this Letter Agreement correctly reflects your understanding, please
sign and return one copy to the Company for the Company’s records.

            Platinum Underwriters Holdings, Ltd.
      By:   /s/ Michael D. Price       Name:   Michael D. Price        Title:  
President and Chief Executive Officer     

          The above Letter Agreement correctly reflects our understanding, and I
hereby confirm my agreement to the same as of the date first written above.
 

          /s/ James A. Krantz     James A. Krantz
           

-9-



--------------------------------------------------------------------------------



 



EXHIBIT A
CONSULTING AGREEMENT
          THIS CONSULTING AGREEMENT (“Agreement”) is entered into as of the 29th
day of April, 2010, by and between Platinum Administrative Services, Inc., a
Delaware corporation (the “Company”) and James A. Krantz (the “Consultant”).
          WHEREAS, the Consultant is currently employed by the Company as its
Executive Vice President and Chief Financial Officer;
          WHEREAS, the Consultant is a party to an employment agreement with
Platinum Underwriters Holdings, Ltd., a Bermuda company (“Platinum”), dated
June 1, 2007 (the “Employment Agreement”);
          WHEREAS, Platinum and the Consultant have mutually agreed that the
Consultant shall retire and his employment with Platinum shall terminate
effective August 10, 2010 pursuant to a letter agreement dated the date hereof
(the “Letter Agreement”); and
          WHEREAS, the Company desires to retain the Consultant to perform
consulting services after the termination of his employment with Platinum, and
the Consultant wishes to perform such consulting services, under the terms and
conditions of this Agreement.
          NOW, THEREFORE, in consideration of and in reliance upon the foregoing
and the obligations and agreements contained herein, the Company and the
Consultant hereby agree as follows:
          1. Consulting Services; Consulting Period.
          The Consultant agrees to be available to provide up to 250 hours of
consulting services regarding accounting policy and interpretation, U.S. and
Irish tax issues, financial reporting processes of the Company and its
affiliates and general matters of a financial nature, at the request and
direction of the President of the Company or upon his delegated authority (the
“Consulting Services”) from August 11, 2010 through February 28, 2011, subject
to Section 5 hereof (the “Consulting Period”). The Consultant acknowledges that
he may be required by the Company to travel to New York or Bermuda up to three
times during the Consulting Period to perform the Consulting Services, with each
trip having a duration of not more than five (5) days.
          2. Consulting Fees.
          The Company shall pay the Consultant for the performance of the
Consulting Services an amount equal to $200,000, prorated in the event of early
termination pursuant to Section 5 hereof (the “Consulting Fees”), payable in
three equal

A-1



--------------------------------------------------------------------------------



 



installments on or prior to September 30, 2010, December 31, 2010 and
February 28, 2011.
          3. Status.
          The Consultant acknowledges and agrees that his status at all times
during his performance of Consulting Services hereunder shall be that of an
independent contractor, and not as an employee or deemed employee of the Company
or any of its affiliates. The parties hereto acknowledge and agree that the
Consulting Fees paid to the Consultant during the Consulting Period shall
represent fees for his services as an independent contractor, and shall
therefore be paid without any deductions or withholdings taken therefrom for
taxes or any other purpose. The Consultant further acknowledges that the Company
makes no warranties as to any tax consequences regarding payment of such
Consulting Fees, and specifically agrees that the determination of any tax
liability or other consequences of the payment of such Consulting Fees is his
sole and complete responsibility and that he will pay all federal, state and
local taxes assessed on such payments. The Consultant acknowledges that, except
as specifically provided in this Agreement or in the Letter Agreement, he will
not be eligible for any benefits provided to employees of the Company or any of
its affiliates.
          4. Expenses.
          The Company shall reimburse the Consultant for reasonable expenses
incurred by the Consultant in the performance of the Consulting Services,
provided that the Consultant obtains the prior approval of the President of the
Company to the incurrence of such expense and furnishes documentation of such
expenses to the Company in accordance with the Company’s expense reimbursement
policy.
          5. Termination.
          This Agreement may be terminated by the Company or the Consultant at
any time upon ninety (90) days’ prior written notice to the other party. This
Agreement shall automatically terminate upon the death or Disability (as defined
below) of the Consultant. In the event that the Consultant breaches any
provision of Section 8 of the Letter Agreement, the Company may terminate this
Agreement without notice to the Consultant. All rights and obligations of the
parties hereunder will expire upon termination of this Agreement, except for any
payment obligations of the Company for Consulting Services performed or expenses
incurred pursuant to this Agreement by the Consultant prior to the effective
date of the termination of this Agreement. In the event that (i) the Consultant
does not execute the Full and Complete Waiver, Release and Agreement attached to
Letter Agreement on August 10, 2010 (the “Release”) or thereafter revokes the
Release, or (ii) the Consultant’s employment with Platinum is terminated prior
to August 10, 2010, then this Agreement shall be null and void with no force or
effect whatsoever. For purposes of this Section 5, “Disability” shall mean that
the Consultant has been rendered unable to perform the Consulting Services by
reason of any medically determined physical or mental impairment that can be
expected to result in death or to last for a period of three or more consecutive
months from the first date of the

A-2



--------------------------------------------------------------------------------



 



Consultant’s inability to perform the Consulting Services due to the disability,
as determined by the Company in its sole discretion.
          6. Section 409A.
               (a) Any payments under Section 2 hereof that are considered
Deferred Compensation (within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”)), other than any payment governed
by a separate award agreement, shall be made on the date that is sixty (60) days
immediately following the date that the Consultant experiences a Separation from
Service from the Company (as defined under Section 409A of the Code).
Notwithstanding the foregoing, if the Consultant is a Specified Employee (as
defined under Section 409A of the Code) at the time of such Separation from
Service, any payments under this Agreement that are considered Deferred
Compensation that would be made within the six-month period immediately
following the Separation from Service shall instead be made on the first
business day following the date that is six months following such Separation
from Service (or upon the Consultant’s death, if earlier).
               (b) All reimbursements and in-kind benefits provided under this
Agreement shall be made or provided in accordance with the requirements of
Section 409A of the Code, including, where applicable, the requirement that
(i) any reimbursement shall be for expenses incurred during the Consultant’s
lifetime (or during a shorter period of time specified in this Agreement),
(ii) the amount of expenses eligible for reimbursement, or in-kind benefits
provided, during a calendar year may not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other calendar year,
(iii) the reimbursement of an eligible expense shall be made on or before the
last day of the calendar year following the year in which the expense is
incurred (or such earlier date if specified in this Agreement), and (iv) the
right to reimbursement or in-kind benefits is not subject to liquidation or
exchange for another benefit.
               (c) To the extent applicable, it is intended that this Agreement
shall comply with the provisions of Section 409A of the Code. This Agreement
shall be construed and applied in a manner consistent with this intent.
          7. Miscellaneous Provisions.
               (a) Entire Agreement. This Agreement, the Letter Agreement, the
Release and the Employment Agreement as modified by the Letter Agreement
constitute the entire agreement among the Consultant, the Company and Platinum
with respect to the subject matter hereof and, except as specifically provided
herein or therein, supersede any and all prior agreements and understandings
among the Consultant, the Company, Platinum or any of their subsidiaries or
affiliates with respect to the subject matter hereof, whether written or oral.
Any amendment or termination of this Agreement must be in writing and signed by
the Consultant and the Company.
               (b) Counterparts. This Agreement may be executed in any number of
counterparts which together shall constitute but one agreement.

A-3



--------------------------------------------------------------------------------



 



               (c) Assignment. This Agreement shall be binding on and inure to
the benefit of the Company’s successors and permitted assigns and the
Consultant’s estate, heirs and legal representatives. Other than as provided
herein, the rights and obligations described in this Agreement may not be
assigned by the Consultant without the prior written consent of the Company, and
may not be assigned by the Company without the Consultant’s prior written
consent.
               (d) Dispute Resolution. All disputes arising under or related to
this Agreement shall be settled by arbitration under the Commercial Arbitration
Rules of the American Arbitration Association then in effect as the sole and
exclusive remedy of either party. Such arbitration shall be held in New York
City. Any judgment on the award rendered by such arbitration may be entered in
any court having jurisdiction over such matters. Each party’s costs and expenses
of such arbitration, including reasonable attorney fees and expenses, shall be
borne by such party.
               (e) Notices. All notices under this Agreement shall be in writing
and shall be deemed effective (i) when delivered in person, (ii) five (5) days
after deposit thereof in the mail, postage prepaid, for delivery as registered
or certified mail, addressed to the respective party at the address set forth
below or to such other address as may hereafter be designated by like notice, or
(iii) upon confirmed receipt of a facsimile or an electronic transmission.
Unless otherwise notified as set forth above, notice shall be sent to each party
as follows:
The Consultant, to:
Mr. James A. Krantz
409 N. Pacific Coast Highway #241
Redondo Beach, California 90277
Email: krantzja@msn.com
The Company, to:
Platinum Administrative Services, Inc.
2 World Financial Center
225 Liberty Street
Suite 2300
New York, New York 10281-1008
Attention: Michael E. Lombardozzi
                    President
Facsimile: 212-238-9466
Email: mlombardozzi@platinumre.com

A-4



--------------------------------------------------------------------------------



 



With a copy to:
Dewey & LeBoeuf LLP
1301 Avenue of the Americas
New York, New York 10019-6092
Attention: Linda E. Ransom
Facsimile: 212-259-6333
Email: lransom@dl.com
               (f) Governing Law. This Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of New York
without reference to rules relating to conflict of laws.
               (g) Headings. The headings in this Agreement are intended solely
for convenience of reference and shall be given no effect in the construction or
interpretation of this Agreement.
               (h) Severability. If any provision of this Agreement is
determined by a court of competent jurisdiction to be not enforceable in the
manner set forth in this Agreement, the Consultant and the Company agree that it
is the intention of the parties hereto that such provision should be enforceable
to the maximum extent possible under applicable law. If any provision of this
Agreement is held to be invalid or unenforceable, such invalidity or
unenforceability shall not affect the validity or enforceability of any other
provision of this Agreement (or any portion thereof).
               IN WITNESS WHEREOF, the Consultant and the duly authorized
representative of the Company have signed this Agreement as of the date first
above written.

            Platinum Administrative Services, Inc.
      By:   /s/  Michael E. Lombardozzi       Name:   Michael E. Lombardozzi   
    Title:   President     

            Consultant

      /s/ James A. Krantz      James A. Krantz         

A-5



--------------------------------------------------------------------------------



 



         

EXHIBIT B
FULL AND COMPLETE WAIVER, RELEASE
AND AGREEMENT
(this “Release”)
     I, James A. Krantz, in consideration of the benefits (the “Benefits”)
provided in my letter agreement with Platinum Underwriters Holdings, Ltd., dated
April 29, 2010 (the “Letter Agreement”), for myself and my heirs, executors,
administrators and assigns, do hereby knowingly and voluntarily release and
forever discharge Platinum Underwriters Holdings, Ltd., and its subsidiaries,
affiliates, predecessors, successors, agents and representatives (collectively,
the “Companies”) and their respective current and former directors, officers and
employees from, and covenant not to sue or proceed against any of the foregoing
on the basis of, any and all claims, actions and causes of action upon or by
reason of any matter arising out of my employment by the Companies and the
cessation of said employment, and including, but not limited to, any alleged
violation of those federal, state and local laws prohibiting employment
discrimination based on age, sex, race, color, national origin, religion,
disability, veteran or marital status, sexual orientation, or any other
protected trait or characteristic, or retaliation for engaging in any protected
activity, including, without limitation, the Age Discrimination in Employment
Act of 1967 (the “ADEA”), 29 U.S.C. 621 et seq., as amended by the Older Workers
Benefit Protection Act, P.L. 101-433, the Equal Pay Act of 1963, 9 U.S.C. 206 et
seq., Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. 2000e et
seq., the Civil Rights Act of 1866, 42 U.S.C. 1981, the Civil Rights Act of
1991, 42 U.S.C. 1981a, the Americans with Disabilities Act, 42 U.S.C. 12101 et
seq., the Rehabilitation Act of 1973, 29 U.S.C. 791 et seq., the Family and
Medical Leave Act of 1993, 28 U.S.C. 2601 and 2611 et seq., the New York State
and New York City Human Rights Laws, and equivalent provisions under Bermuda law
(including, without limitation, the Employment Act 2000 and the Human Rights Act
1981), whether KNOWN OR UNKNOWN, fixed or contingent, which I ever had, now
have, or may have, or which I, my heirs, executors, administrators or assigns
hereafter can, shall or may have, from the beginning of time through the date on
which I sign this Full and Complete Waiver, Release and Agreement (this
“Release”), including without limitation those arising out of or related to my
employment or separation from employment with the Companies (collectively the
“Released Claims”). I specifically waive the benefit of any statute or rule of
law which, if applied to this Release, would otherwise exclude from its binding
affect any claims not now known by me to exist. This Release does not purport to
waive (i) claims arising under these laws after the date of this Release or any
claims for breach of this Release, (ii) claims relating to post-termination
benefits provided under the terms of the Letter Agreement or (iii) any claims to
post-termination benefits under the terms of any employee benefit plan of the
Companies.
     I further agree, promise and covenant that, to the maximum extent permitted
by law, neither I nor any person, organization, or other entity acting on my
behalf has filed or will file any complaint, charge, claim or suit or cause or
permit to be filed, charged or claimed, any action for damages or other relief
(including injunctive, declaratory,

B-1



--------------------------------------------------------------------------------



 



monetary or other relief) against the Companies or any other releasee involving
any matter occurring in the past up to the date of this Release, or involving or
based upon any claims, demands, causes of action, obligations, damages or
liabilities which are the subject of this Release. This Release shall not affect
any rights I may have under the Older Workers Benefit Protection Act to have a
judicial determination of the validity of this Release and does not purport to
limit any right I may have to file a charge under the ADEA or other civil rights
statute or to participate in an investigation or proceeding conducted by the
Equal Employment Opportunity Commission or other investigative agency. This
Release does, however, waive and release any right to recover damages under the
ADEA or other civil rights statute.
     I hereby warrant and represent that I have made no sale, assignment, or
other transfer, or attempted sale, assignment, or other transfer, of any of the
Released Claims. I fully understand and agree that:
     1. This Release is in exchange for the Benefits, to which I would otherwise
not be entitled;
     2. I am hereby advised to consult and have had the opportunity to consult
with an attorney before signing this Release;
     3. I have twenty-one (21) days from my receipt of this Release within which
to consider whether or not to sign it;
     4. I have seven (7) days following my signature of this Release to revoke
it; and
     5. This Release shall not become effective or enforceable until the
revocation period of seven (7) days has expired.
     If I choose to revoke this Release, I must do so by notifying Platinum
Underwriters Holdings, Ltd. in writing. This written notice of revocation must
be faxed and mailed by first class mail within the seven (7) day revocation
period and addressed as follows:
Platinum Underwriters Holdings, Ltd.
The Belvedere Building
69 Pitts Bay Road
Pembroke HM 08 Bermuda
Attention: Michael E. Lombardozzi
                    Executive Vice President, General Counsel
                    and Chief Administrative Officer
Fax: 441-295-4605

B-2



--------------------------------------------------------------------------------



 



with a copy to:

Dewey & LeBoeuf LLP
1301 Avenue of the Americas
New York, New York 10019
Attention: Linda E. Ransom
Fax: 212-259-6333
     This Release is the complete understanding between me and the Companies in
respect of the subject matter of this Release and supersedes all prior
agreements relating to the same subject matter. I have not relied upon any
representations, promises or agreements of any kind except those set forth
herein in signing this Release.
     In the event that any provision of this Release should be held to be
invalid or unenforceable, each and all of the other provisions of this Release
shall remain in full force and effect. If any provision of this Release is found
to be invalid or unenforceable, such provision shall be modified as necessary to
permit this Release to be upheld and enforced to the maximum extent permitted by
law. This Release is to be governed by and construed and enforced in accordance
with the laws of the State of New York without reference to rules relating to
conflict of laws. This Release inures to the benefit of the Companies and their
successors and assigns. I have carefully read this Release, fully understand
each of its terms and conditions, and intend to abide by this Release in every
respect. As such, I knowingly and voluntarily sign this Release.

        James A. Krantz      

Dated: August 1, 2010

B-3